     Case 2:19-cv-13293-MLCF-DMD Document 15 Filed 02/27/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

GENESIS VENTURE LOGISTICS, LLC                                       CIVIL ACTION

VERSUS                                                               NO. 19-13293

DUNHAM-PRICE GROUP, LLC, ET AL                                       SECTION “F” 3

                      SCHEDULING CONFERENCE NOTICE

        A SCHEDULING CONFERENCE will be held BY TELEPHONE on
THURSDAY, MARCH 26, 2020, at 9:30 a.m. for the purpose of scheduling a pre-
trial conference and trial on the merits and for a discussion of the status and discovery
cut-off dates. The Court will initiate the telephone conference call and will be
represented at the conference by its Case Manager.

      TRIAL COUNSEL are to participate in this conference. If, however, you are
unable for good cause to do so, another attorney in your firm may participate if
acquainted with all details of the case and authorized to enter into any necessary
agreements. If, for good cause, neither is possible, you must file a Motion and Order to
Continue at least one week prior to the above date.


                                           CHERIE B. STOUDER
                                           CASE MANAGER, SECTION “F”
                                           (504) 589-7683



COUNSEL ARE TO COMPLY WITH THE DISCLOSURE REQUIREMENTS OF RULE
26(a)(1) and 26(f), LOCAL RULE 26 AND THE CORPORATE DISCLOSURE
REQUIREMENTS OF F.R.C.P. 7.1. COUNSEL ARE TO BE PREPARED TO ANSWER
THE ATTACHED QUESTIONS CONCERNING DISCLOSURE.


COUNSEL ADDING NEW PARTIES SUBSEQUENT TO THE MAILING OF THIS
NOTICE SHALL NOTIFY SUCH NEW PARTY TO APPEAR AS REQUIRED BY THIS
NOTICE.
     Case 2:19-cv-13293-MLCF-DMD Document 15 Filed 02/27/20 Page 2 of 2




               IMPORTANT NOTICE TO COUNSEL

COUNSEL WILL BE REQUIRED TO ANSWER THE
FOLLOWING QUESTIONS REGARDING DISCLOSURE AT
THE CONFERENCE:

1.    Have all parties completed                your    Rule     26(a)(1)
      mandatory initial disclosures?

2.    Have all parties stipulated that initial disclosures under
      Rule 26(a)(1) will not be made in this case?

3.    Do any of the parties object to making Rule 26(a)(1)
      initial disclosures in this case? *

4.    Have the corporate parties filed their corporate
      disclosure statement?


*WRITTEN OBJECTIONS MUST                        BE FILED THREE
WORKING   DAYS  PRIOR TO                        THE  SCHEDULING
CONFERENCE.
